     Case 2:20-cv-01306-KJM-KJN Document 25 Filed 01/13/21 Page 1 of 3


 1   INSTITUTE FOR JUSTICE
     Jeffrey Rowes (admitted pro hac vice)
 2   816 Congress Ave., Suite 960
 3   Austin, TX 78701
     (512) 480-5936
 4   jrowes@ij.org
     Adam Griffin (admitted pro hac vice)
 5   901 N. Glebe Rd., Suite 900
     Arlington, VA 22203
 6   (703) 682-9320
 7   agriffin@ij.org
     PILLSBURY WINTHROP SHAW PITTMAN LLP
 8   Thomas V. Loran III (CA Bar No. 95255)
     Four Embarcadero Center, 22nd Floor
 9   San Francisco, CA 94111
     (415) 983-1865
10
     thomas.loran@pillsburylaw.com
11   Derek M. Mayor (CA Bar No. 307171)
     500 Capitol Mall, Suite 1800
12   Sacramento, CA 95814
     (916) 329-4703
13   derek.mayor@pillsburylaw.com
     Attorneys for Plaintiffs Full Circle of Living
14
     and Dying; Bonnie “Akhila” Murphy; Donna
15   Peizer; Pamela Yazell; Kay Hogan; Janaia
     Donaldson; and Robin Mallgren
16
     XAVIER BECERRA, State Bar No. 118517
17   Attorney General of California
     DIANN SOKOLOFF, State Bar No. 161082
18   Supervising Deputy Attorney General
     JULIANNE MOSSLER, State Bar No. 249743
19   Deputy Attorney General
     1515 Clay Street, 20th Floor
20   P.O. Box 70550
     Oakland, CA 94612-0550
21   Telephone: (510) 879-1349
     Fax: (510) 622-2270
22   E-mail: Julianne.Mossler@doj.ca.gov
     Attorneys for Defendants Gina Sanchez,
23   Kimberly Kirchmeyer, and Lourdes Castro
     Ramirez
24

25

26

27

28
                                                                                                    -1-
                   STIP. FOR EOT TO FILE DEFENDANTS’ ANSWER TO COMPLAINT; ORDER (2:20-CV-01306-KJM-KJN)
     Case 2:20-cv-01306-KJM-KJN Document 25 Filed 01/13/21 Page 2 of 3


 1                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 2
     FULL CIRCLE OF LIVING AND                           No.: 2:20-cv-01306-KJM-KJN
 3
     DYING, et al.,
                                                         STIPULATION FOR EXTENSION OF
 4                                                       TIME TO FILE DEFENDANTS’
                        Plaintiffs,
     v.                                                  ANSWER TO COMPLAINT; ORDER
 5
                                                         [Fed. R. Civ. P. 6, 83; L.R. 143, 144]
 6   GINA SANCHEZ in her official capacity as
     Bureau Chief of the Cemetery and Funeral
 7   Bureau, et al.,
 8                      Defendants.
 9

10          All parties, through their respective counsel, stipulate under Federal Rules of Civil

11   Procedure 6 and 83 and Local Rules 143 and 144 to an extension of time of 28 days, up to and

12   including February 9, 2021, for Defendants to file their Answer with the Court. This is the first

13   request for an extension of time on behalf of Defendants.

14                                                Respectfully submitted,

15
      Dated: January 11, 2021                     INSTITUTE FOR JUSTICE
16

17                                            By: /s/ Jeffrey Rowes
                                                 JEFFREY ROWES
18                                               Attorney for Plaintiffs

19
      Dated: January 11, 2021                     XAVIER BECERRA
20                                                Attorney General of California
21                                                DIANN SOKOLOFF
                                                  Supervising Deputy Attorney General
22
                                              By: /s/ Julianne Mossler
23                                               JULIANNE MOSSLER
                                                 Deputy Attorney General
24
                                                 Attorneys for Defendants
25

26

27

28
                                                                                                    -2-
                   STIP. FOR EOT TO FILE DEFENDANTS’ ANSWER TO COMPLAINT;ORDER (2:20-CV-01306-KJM-KJN)
     Case 2:20-cv-01306-KJM-KJN Document 25 Filed 01/13/21 Page 3 of 3


 1         IT IS SO ORDERED.
 2   DATED: January 13, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                 -3-
                 STIP. FOR EOT TO FILE DEFENDANTS’ ANSWER TO COMPLAINT;ORDER (2:20-CV-01306-KJM-KJN)
